Name: Commission Regulation (EC) NoÃ 674/2009 of 22Ã July 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  agri-foodstuffs;  miscellaneous industries
 Date Published: nan

 28.7.2009 EN Official Journal of the European Union L 196/3 COMMISSION REGULATION (EC) No 674/2009 of 22 July 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of goods Classification (CN Code) Reasons (1) (2) (3) A plastic figurine used as a dispenser with a height of 23 cm, having a round shaped corpus with arms and legs constituting a football player which is fixed on a pedestal. The product is destined to be filled with sweets. By moving one arm the sweets come out through a round opening in the corpus. 3926 90 97 Classification is determined by General Rules 1 and 6 on the interpretation of the Combined Nomenclature, Note 1 (v) to Chapter 95 and the wording of CN codes 3926, 3926 90 and 3926 90 97. The plastic dispenser of sweets does not have the character of a toy because it simply dispenses sweets and has no real play value of its own. The product does not have the character of kitchenware or other household articles of heading 3924. This product, used to store sweets, has a utilitarian function within the meaning of Note 1 (v) to Chapter 95 and therefore it has to be classified according to its constituent material under CN code 3926 90 97.